 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0170-JAM
12                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE
13                          v.
                                                         Date:      March 12, 2019
14   DAVID ANTHONY MCDANIELS,                            Time:      9:15 a.m.
                                                         Judge:     Hon. John A. Mendez
15                               Defendant.
16

17          The United States of America, through its undersigned counsel, and defendant David Anthony

18 McDaniels, through his counsel of record, stipulate that the status conference currently set for March 12,

19 2019, be continued to May 7, 2019, at 9:15 a.m.

20          On February 4, 2019, the defendant was arraigned on the single-count Indictment. (ECF Nos. 3,

21 9.) Later today, the United States will be producing to the defense counsel discovery that includes over

22 100 pages of reports and memoranda, one dozen photos, and approximately 120 audio and video files.

23 Defense counsel requires additional time to review these materials, time to confer with her client, time to

24 conduct further research and investigation about the charged offenses, and time to otherwise prepare for

25 trial.

26          Based on the foregoing, the parties stipulate that the status conference currently set for March 12,

27 2019, be continued to May 7, 2019, at 9:15 a.m. The parties further agree that time under the Speedy

28 Trial Act should be excluded from the date this order issues to and including May 7, 2019, under 18

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       1
      STATUS CONFERENCE
 1 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare] and General Order 479, Local Code T4,

 2 based on continuity of counsel and defense preparation.

 3          Counsel and the defendants also agree that the ends of justice served by the Court granting the

 4 requested continuance outweigh the best interests of the public and the defendants in a speedy trial.

 5                                                       Respectfully submitted,

 6

 7 Dated: March 4, 2019                                  _/s/ Timothy H. Delgado_____________
                                                         TIMOTHY H. DELGADO
 8                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
 9

10
     Dated: March 4, 2019                                _/s/ THD for Mia T. Crager__________
11                                                       MIA T. CRAGER
                                                         Assistant Federal Defender
12                                                       Attorney for Defendant David McDaniels
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      2
      STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court finds that the ends of justice

 6 are served by granting the requested continuance and outweigh the best interests of the public and the

 7 Defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including May 7, 2019,

 9 shall be excluded from computation of time within which the trial in this case must be commenced

10 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time for

11 counsel to prepare] and General Order 479 (Local Code T4). It is further ordered that the March 12, 2019

12 status conference be continued until May 7, 2019, at 9:15 a.m.

13

14 Dated: March 4, 2019                                    /s/ John A. Mendez______________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         3
      STATUS CONFERENCE
